Ligotti v Wegmans Food Mkts., Inc. (2020 NY Slip Op 01791)





Ligotti v Wegmans Food Mkts., Inc.


2020 NY Slip Op 01791


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


268 CA 19-01673

[*1]ROSEMARY A. LIGOTTI, PLAINTIFF-RESPONDENT,
vWEGMANS FOOD MARKETS, INC., AND JOHN DOE, ALSO KNOWN AS "DAVE B., EMPLOYEE NUMBER 40783", DEFENDANTS-APPELLANTS. 


WALSH, ROBERTS & GRACE, BUFFALO (JOSEPH EMMINGER OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
BAUMEISTER DENZ, LLP, BUFFALO (ARTHUR G. BAUMEISTER, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered September 9, 2019. The order denied the motion of defendants to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court